DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 03/29/2021.
The preliminary amendment filed 02/10/2022 is acknowledged. 
Acknowledgement is made that this application is a Continuation of U.S. Patent Application No. 16/413,558, filed May 15, 2019, now U.S. Patent No. 11,164,430, issued November 2, 2021, which claim priority to and the benefit of European Patent Application EP 18 172 612.6, filed May 16, 2018. 

Claim Status
Claims 1 and 9-14 are currently amended.
Claims 2, 3, 5, and 15 have been canceled.
Claims 4 and 6-8 have been presented in original form.
Claims 1, 4, and 6-14 are currently pending in the application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 has been considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 is dependent upon a canceled claim. It appears that claim 4 should depend from claim 1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 11,164,430 (‘430). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention and the ‘430 Patent claim similar subject matter. For instance, in claim 10 of the present claimed invention and claim 3 of the ‘430 Patent, Applicant’s claim:
An automated teller machine comprising: 
a safe unit (col. 13, line 66); 
a security device connected to a Universal-Serial-Bus and to an electronic device (col. 14, lines 1-5), comprising:
a controllable terminal connection structure to control a physical connection of the Universal-Serial-Bus to the electronic device (col. 14, lines 6-12);
a measurement circuit to measure one or more electrical properties associated with the Universal-Serial-Bus (col. 14, lines 13-15); and
one or more processors configured to control the connection based on the determined one or more electrical properties (col. 14, lines 17-19), 
wherein the security device is disposed inside the safe unit (col. 14, lines 20-21);
the Universal-Serial-Bus is connected to the security device outside the safe unit (col. 14, lines 22-24); and
the electronic device is disposed inside the safe unit (col. 14, line 25).
	As to claims 11 and 12 of the present claimed invention, the ‘430 Patent meets all the limitations as set forth in claims 4 and 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 2018/0032717 A1) in view of Stephen et al. (GB 2527504 A) (hereinafter referred to as Stephen).
Regarding claims 10 and 12, Cronin teaches a cash handling machine comprising: 
a safe unit (10) (paras. [0016]-[0018]); 
a security device (11) connected to a Universal-Serial-Bus (3) and to an electronic device (5) (figs. 2-3; and paras. [0016]-[0018]), comprising:
a controllable terminal connection structure (switch 41) to control a physical connection of the Universal-Serial-Bus (3) to the electronic device (5) (fig. 3; and para. [0018]);
wherein the security device (11) is disposed inside the safe unit (10) (fig. 2); and
the electronic device (5) is disposed inside the safe unit (10) (fig. 2); and 
a computing system (2) disposed outside the safe unit, wherein the Universal-Serial-Bus (3) is connected to the computing system (2).
Cronin fails to teach wherein the Universal-Serial-Bus is connected to the security device outside the safe unit (col. 14, lines 22-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to connect the Universal-Serial-Bus to the security device outside the safe unit, since it has been held that rearranging parts of the invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 Cronin fails to teach a measurement circuit to measure one or more electrical properties associated with the Universal-Serial-Bus; and one or more processors configured to control the connection based on the determined one or more electrical properties. 
Stephen discloses a monitoring system for monitoring electrical signal cables, the system comprising: a measurement circuit to measure one or more electrical properties associated with data cables (e.g. USB cables) (see abstract; and pages 5-7); and one or more processors configured to control the connection based on the determined one or more electrical properties (see abstract; and pages 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cronin and Stephen in order to prevent tampering with electrical signal cables and electrical signal connection ports by monitoring electrical signal cable connections between devices.
 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 2018/0032717 A1) in view of Stephen et al. (GB 2527504 A), and further in view of Monnier (US 7,382,226).  The teachings of Cronin as modified by Stephen have been discussed above.
Cronin as modified by Stephen fails to teach an electromechanical device disposed inside the safe unit, wherein the electronic device is configured to control operation of the electromechanical device based on control data transmitted via the Universal-Serial-Bus.
Monnier discloses a banknote dispenser including an electromechanical device (lock 40, 42, 58) disposed inside a safe unit (44), wherein an electronic device (28) is configured to control operation of the electromechanical device (lock 40, 42, 58) based on control data transmitted via connecting means (30). (See fig. 2; col. 4, lines 40-49; and col. 5, lines 8-27)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cronin/Stephen and Monnier in order to control access to confined and secured spaces within the machine which enhances the security of the machine.  
 
Allowable Subject Matter
Claims 1, 4, 6-9, 13, and 14 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the prior art of record, taken alone or in combination, fails to teach, a security device comprising:
wherein the controllable terminal connection structure comprises a switch having a first switching state in which the first set of terminals and the second set of terminals are connected with one another and a second switching state in which the first set of terminals and the second set of terminals are disconnected from one another,
wherein the one or more processors are configured to control the controllable terminal connection structure only by switching the switch from the first switching state into the second switching state,
wherein the controllable terminal connection structure further comprises an additional controller for switching the switch from the second switching state into the first switching state, wherein the additional controller is independent from the one or more processors and configured to require a manual input at a user interface to switch the switch from the second switching state into the first switching state, and
wherein the security device further comprises a lockable mechanical protection structure configured to restrict a physical access to the user interface.

With respect to independent claim 13, the prior art of record, taken alone or in combination fails to teach, a method for operating an electronic device arrangement, the method comprising:
communicatively coupling a first electronic device of the electronic device arrangement to a second electronic device of the electronic device arrangement via a Universal-Serial-Bus interface, wherein the Universal-Serial-Bus interface comprises an electrical connection structure to electrically connect the first electronic device and the second electronic device with one another and a switch to disconnect the electrical connection structure;
measuring one or more electrical properties associated with the electrical connection structure and/or with the first electronic device; and
triggering the switch via one or more processor configured to trigger the switch to disconnect the electrical connection structure based on the measured one or more electrical properties; and
after triggering the switch, manually resetting the switch,
wherein manually resetting the switch comprises manually resetting the switch via a manual input at a user interface of an additional controller independent from the one or more processors; and
before manually resetting the switch, unlocking a mechanical protection structure to physically access the user interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Market et al. (US 9,170,914) discloses an interface monitoring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                

/THIEN M LE/Primary Examiner, Art Unit 2887